Name: Commission Implementing Regulation (EU) NoÃ 1285/2011 of 8Ã December 2011 amending for the 161st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs
 Date Published: nan

 10.12.2011 EN Official Journal of the European Union L 328/34 COMMISSION IMPLEMENTING REGULATION (EU) No 1285/2011 of 8 December 2011 amending for the 161st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 November 2011, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this individual and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). It also decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Abu Sufian Al-Salambi Muhammed Ahmed Abd Al-Razziq (alias (a) Abu Sufian Abd Al Razeq, (b) Abousofian Abdelrazek, (c) Abousofian Salman Abdelrazik, (d) Abousofian Abdelrazik, (e) Abousofiane Abdelrazik, (f) Sofian Abdelrazik, (g) Abou El Layth, (h) Aboulail, (i) Abu Juiriah, (j) Abu Sufian, (k) Abulail, (l) Djolaiba the Sudanese, (m) Jolaiba, (n) Ould El Sayeigh). Date of birth: 6.8.1962. Place of birth: (a) Al-Bawgah, Sudan (b) Albaouga, Sudan. Nationality: Canadian, Sudanese. Passport No: BC166787 (Canadian passport). (2) The entry Anwar Nasser Abdulla Al-Aulaqi (alias (a) Anwar al-Aulaqi, (b) Anwar al-Awlaki, (c) Anwar al-Awlaqi, (d) Anwar Nasser Aulaqi, (e) Anwar Nasser Abdullah Aulaqi, (f) Anwar Nasser Abdulla Aulaqi). Date of birth: (a) 21.4.1971, (b) 22.4.1971. Place of birth: Las Cruces, New Mexico, United States of America. Nationality: (a) United States of America, (b) Yemeni. Other information: In hiding in Yemen as at December 2007. Date of designation referred to in Article 2a (4) (b): 20.7.2010. under the heading Natural persons shall be replaced by the following: Anwar Nasser Abdulla Al-Aulaqi (alias (a) Anwar al-Aulaqi, (b) Anwar al-Awlaki, (c) Anwar al-Awlaqi, (d) Anwar Nasser Aulaqi, (e) Anwar Nasser Abdullah Aulaqi, (f) Anwar Nasser Abdulla Aulaqi). Date of birth: (a) 21.4.1971, (b) 22.4.1971. Place of birth: Las Cruces, New Mexico, United States of America. Nationality: (a) United States of America, (b) Yemeni. Other information: Confirmed to have died on 30 September 2011 in Yemen. Date of designation referred to in Article 2a (4) (b): 20.7.2010.